DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Preliminary Amendment
This action is responsive to a preliminary amendment filed on 08 July 2020. Claims 7-12 are new and pending in the application; and claims 1-6 are cancelled.

Claim Objections
Claim 10 is objected to for the following reasons. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm, “Summary of Beam Mgmt.”, 3GPP TSG RAN WG1 Meeting #91, Reno, USA, November 27th-December 1st, 2017, R1-1721696, hereafter D1, in view of Huawei et al., “Beam Management for PUCCH”, 3GPP TSG RAN WG1 Meetign #91, Reno, USA, November 27th-December 1st, 2017, R1-1719807, hereafter D2.

Regarding claim 7, D1 discloses a terminal comprising: 
a receiving section that, when receiving a first higher layer parameter indicating one or more physical uplink control channel (PUCCH) resources and a second higher layer parameter including a plurality of PUCCH spatial relation information elements (see page 8: "Is the TC/ state framework reused? Agreement: PUCCH beam indication is introduced by RRC signalling to Introduce one RRC parameter: PUCCH-Spatial-relation-info o Information associating an SSB ID or, a CR/, or a SRI…This is per PUCCH resource configuration"; (underlining added). This means that a parameter indicating a PUCCH and a parameter indicating the corresponding spatial relation information elements is received; see also the RRC modification at the end of page 8), receives a medium access control-control element (MAC CE) indicating a PUCCH resource of the one or more PUCCH resources and a PUCCH spatial relation information element of the plurality of PUCCH spatial relation information elements, the PUCCH spatial relation information element corresponding to the PUCCH resource ((see page 8: “Introduce MAC-CE signalling to provide QCL information for a PUCCH resource to one of the entries in PUCCH-Spatial-relation-info”); and 
a control section that determines the PUCCH resource and uses the PUCCH resource and the corresponding PUCCH spatial relation information element for a PUCCH transmission (implicitly disclosed: A PUCCH resource should be selected from the plurality of available PUCCH resources).
D1 does not expressly disclose the following; however, D1 contemplates if DCI based signalling is to be included in the solution on page 8 first full paragraph (“or is DCI based signalling included?”). And D2 discloses determines the PUCCH resource based on a downlink control information (pg. 4, Figure 4 and subsequent discussion after Proposal 1 and including proposal 2 disclosing “A more suitable approach is to allow multiple RRC configurations and indicate, for each instance, an index to a configuration through DCI…Proposal 2: Support multiple RRC configurations and an associated DCI indication for the PUCCH”).
It would have been obvious to one of ordinary skill in the art before the effective filing dateof the invention to apply the teaching in D2 to answer the question remaining in D1 because this allows for instantaneous switching of PUCCH resource when faced with beam conflicts of simultaneous transmissions form a plurality of UEs while reducing the signaling cost of reconfiguration through RRC signaling (pg. 4 discussion after Proposal 1 and including proposal 2). 

Regarding claim 9, D1 further discloses the terminal according to claim 7, wherein each of the plurality of PUCCH spatial relation information elements includes one of a synchronization signal block (SSB) index, non- zero power (NZP) - channel state information (CSI) - reference signal (RS) resource ID, and sounding reference signal (SRS) resource ID (Table at end of pg. 8, List of configurations of the spatial relation between reference RS and PUCCH. Reference RS can be SSB/CSI-RS/SRS. SSB Index, NZP-CSI-RS-ResourceConfigId, or SRS-ResourceConfigId).
Regarding claim 11, the claim is directed towards the method performed by the terminal of claim 7; therefore, claim 11 is rejected on the grounds presented above for claim 7.

Regarding claim 12, the claim is directed towards a base station that performs the reciprocal techniques to the terminal of claim 7, therefore, claim 12 is rejected on the grounds presented above for claim 7 mutatis mutandis.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 further in view of Yi et al. (US 2019/0342894 A1).

Regarding claim 8, D1 further discloses the terminal according to claim 7, wherein the control section identifies a type of the MAC CE as a type of control information indication of the PUCCH spatial relation information element (Section 2.8 bottom of pg. 8, Proposal:…Introduce MAC-CE signalling to provide QCL information for a PUCCH resource to one of the entries in PUCCH-Spatial-relation-info) but does not disclose the following; however Yi discloses indication of the type of control information by a logical channel identifier (LCID) in a MAC subheader corresponding to the MAC CE ([0089] disclosing “A MAC control element is used for inband control signaling--for example, timing-advance commands and random-access response. Control elements are identified with reserved values in the LCID field, where the LCID value indicates the type of control information. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of D1 with the teaching in Yi because Yi indicates that this can allow efficient transmission/reception of control information when resources are limited while providing for meeting critical delay/latency requirements ([0008]-[0009]).
Regarding claim 10, D1 further discloses the terminal according to claim 8, wherein each of the plurality of PUCCH spatial relation information elements includes one of a synchronization signal block (SSB) index, non- zero power (NZP) - channel state information (CSI) - reference signal (RS) resource ID, and sounding reference signal (SRS) resource ID  (Table at end of pg. 8, List of configurations of the spatial relation between reference RS and PUCCH. Reference RS can be SSB/CSI-RS/SRS. SSB Index, NZP-CSI-RS-ResourceConfigId, or SRS-ResourceConfigId).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al. (US 2021/0136768 A1) [0171]-[0180] Tables 4 and 5 disclosing similar features to the reference of record D1; Kang et al. (US 2021/0084640 A1) [0142]-[0151], Tables 4 and 5  disclosing similar features to the reference of record D1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461